DETAILED ACTION
	Claims 1-33 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) along with an election of species of 3,5-dimethylpiperidine as the starting material, 1,3,5-trimethylpiperidine as the product, methanol as the alkylating agent, and gamma-alumina as the catalyst in the reply filed on January 26, 2022 is acknowledged.  Claims 17-33 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass where the starting material and the final product are piperidines, methanol is the alkylating agent, and gamma-alumina is the catalyst.  As claim 16 does not read on the elected species, claim 16 is withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The claim to priority as a 371 filing of PCT/GB2019/051797 filed on June 26, 2019, which claims benefit of UK 1810449.7 filed on June 26, 2018 is acknowledged in the present application file.
Information Disclosure Statement
The Information Disclosure Statement filed on December 9, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Monatsh Chem, 2013, 1187–1190) in view of Streng et al. (Beilstein Journal of Organic Chemistry, 2017, 329-337).
Huang et al. teach a vapor phase reaction of piperidine with methanol at 150 °C in the presence of gamma-alumina impregnated with copper oxide and nickel oxide with a 3:1 ratio of methanol to piperidine at a pressure of 1.0 MPa, which is equivalent to 10 bar to yield N-methylpiperidine.  The LHSV of the reactants to the vaporizer is 0.18/hr.  See Table 1, page 1188 for the reaction and Figure 3, page 1190 for the schematic of the reactor.  While Huang et al. do not specifically teach that dimethyl ether is generated in situ by the etherification of methanol, the process uses the same materials as exemplified in the present application and therefore the conversion of methanol to dimethyl ether is inherently present. 
Huang et al. do not teach where the gas hourly space velocity is in the range of 20/hr to 200/hr or where the reaction occurs at a temperature of 220 °C or higher.
Streng et al. teach a reaction of an amino alcohol with methanol and supercritical carbon dioxide in the presence of gamma-alumina to first cyclize to piperidine, and then subsequently get methylated to form N-methylpiperidine.  The reaction is performed at higher temperatures (310-340 °C) at 100 bar, which Streng et al. teaches leads to an allowance for higher flow rates and increased yields.  Additionally, the reaction is performed without supercritical carbon dioxide at 350 °C at higher flow rates with adequate yield.  See Scheme 1, page 330, Table 1, page 331, and the paragraph bridging pages 330-331.  
The person of ordinary skill in the art would be motivated to modify the procedure of Huang et al. to achieve higher temperatures and flow rates as Streng et al. teach that increasing the temperature of the reaction, with a catalyst of just gamma-alumina instead of metal oxide impregnated gamma-alumina, allowed for a higher rate of reaction and allows for increasing the flow rate of the reactants into the continuous reactor.  Additionally, while the prior art does not teach what the gas hourly space velocity is for their processes, the gas hourly space velocity can be adjusted by the flow of the carrier hydrogen gas of Huang et al.  At increased temperatures, the flow rate can be increased due to the higher rate of reaction in the fixed catalyst bed.  
Therefore, the claims are prima facie obvious over the prior art.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Monatsh Chem, 2013, 1187–1190) in view of Streng et al. (Beilstein Journal of Organic Chemistry, 2017, 329-337) and Corma Canos et al. (WO 2016/166245).
Huang et al. teach a vapor phase reaction of piperidine with methanol at 150 °C in the presence of gamma-alumina impregnated with copper oxide and nickel oxide with a 3:1 ratio of methanol to piperidine at a pressure of 1.0 MPa, which is equivalent to 10 bar to yield N-methylpiperidine.  The LHSV of the reactants to the vaporizer is 0.18/hr.  See Table 1, page 1188 for the reaction and Figure 3, page 1190 for the schematic of the reactor.  While Huang et al. do not specifically teach that dimethyl ether is generated in situ by the etherification of methanol, the process uses the same materials as exemplified in the present application and therefore the conversion of methanol to dimethyl ether is inherently present. 
Huang et al. do not teach where the gas hourly space velocity is in the range of 20/hr to 200/hr or where the reaction occurs at a temperature of 220 °C or higher.  Additionally, Huang et al. do not teach where the saturated heterocyclic amine is 3,5-dimethylpiperidine.
Streng et al. teach a reaction of an amino alcohol with methanol and supercritical carbon dioxide in the presence of gamma-alumina to first cyclize to piperidine, and then subsequently get methylated to form N-methylpiperidine.  The reaction is performed at higher temperatures (310-340 °C) at 100 bar, which Streng et al. teaches leads to an allowance for higher flow rates and increased yields.  Additionally, the reaction is performed without supercritical carbon dioxide at 350 °C at higher flow rates with adequate yield.  See Scheme 1, page 330, Table 1, page 331, and the paragraph bridging pages 330-331.  
Corma Canos et al. teach the N-alkylation of 3,5-dimethylpiperidine to form 1,3,5-trimethylpiperidine, followed by subsequent reaction with methyl iodide to form a quaternary salt.  See Example 1, page 10. 
The person of ordinary skill in the art would be motivated to modify the procedure of Huang et al. to achieve higher temperatures and flow rates as Streng et al. teach that increasing the temperature of the reaction, with a catalyst of just gamma-alumina instead of metal oxide impregnated gamma-alumina, allowed for a higher rate of reaction and allows for increasing the flow rate of the reactants into the continuous reactor.  Additionally, while the prior art does not teach what the gas hourly space velocity is for their processes, the gas hourly space velocity can be adjusted by the flow of the carrier hydrogen gas of Huang et al.  At increased temperatures, the flow rate can be increased due to the higher rate of reaction in the fixed catalyst bed.  Finally, since the methyl groups of 3,5-dimethylpiperidine taught by Corma Canos et al. are not sterically hindering the nitrogen atom, the person of ordinary skill in the art would expect the reaction to occur in the same fashion as taught by Huang et al.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626